Citation Nr: 1210624	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  07-09 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for glaucoma, including as secondary to service-connected Type II Diabetes Mellitus.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for hypogonadism.

4.  Entitlement to an initial rating higher than 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active military service from August 1969 to August 1971. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2009, the Board issued a decision denying another claim the Veteran also had appealed, for service connection for right ear hearing loss.  Whereas the Board, instead, remanded his claim for service connection for glaucoma, including as secondary to his service-connected Type II Diabetes Mellitus, for further development and consideration.  The additional development of this claim included obtaining a medical nexus opinion concerning whether the glaucoma was directly incurred in service, in light of certain eye-related symptoms he had experienced in service, as reflected in his service treatment records (STRs), or whether alternatively the glaucoma, even if not caused by his diabetes, nonetheless has been aggravated by it to warrant granting service connection on a secondary basis.


The RO issued a December 2010 decision, on remand, denying additional claims for service connection for sleep apnea and hypogonadism.  And in a January 2011 statement, in response, the Veteran disagreed with the denials of these claims.  See 38 C.F.R. § 20.201 (2011) (any communication expressing dissatisfaction with an RO decision and a desire to contest the result constitutes a valid notice of disagreement (NOD); special wording is not required).  See also Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute an NOD under the law), rev'd sub nom Gallegos v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the language of § 20.201 properly implemented 38 U.S.C.A. § 7105, and assuming that the [claimant] desired appellate review, meeting the requirement of § 20.201 was not an onerous task); Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes [an NOD]") (quoting 57 Fed. Reg. 4088, 4093 (Feb. 3, 1992)).

In an even more recent April 2011 decision, also on remand, the RO granted service connection for PTSD and assigned an initial 10 percent rating for it retroactively effective from April 22, 2009, the date of receipt of this claim.  In a July 2011 statement, in response, the Veteran also disagreed with this initial 10 percent rating for his PTSD.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals an initial rating, VA must consider whether to "stage" the rating to compensate him for times since the effective date of the award when the disability may have been more severe than at others).

These disagreements (NODs), both concerning the denials of the claims for service connection for sleep apnea and hypogonadism, and for an initial rating higher than 10 percent for the PTSD, were filed within one year of receiving notification of the decisions concerning these claims.  So these NODs are timely and sufficient to initiate appeals of these claims.  38 C.F.R. §§ 20.201, 20.302(a).  

The Veteran has not been provided a statement of the case (SOC) concerning these claims, however, nor has he been given time in response, once an SOC is issued, to complete the steps necessary to perfect his appeal of these claims by also filing a timely substantive appeal (VA Form 9 or equivalent statement).  See 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 20.305, and 20.306.  And in this circumstance, the Court has clarified that the appropriate disposition is to remand, rather than merely refer, the claims.  See Manlincon v. West, 12 Vet. App. 238 (1999).  When claims are remanded to the RO, it is generally via the Appeals Management Center (AMC), the exception being when the Veteran is represented by a private attorney, which this particular Veteran is not.

The Board also sees that, in an August 2011 statement, the Veteran raised the additional issue of his entitlement to a total disability rating based on individual unemployability (TDIU).  The RO, however, has not initially adjudicated this claim as the Agency or Original Jurisdiction (AOJ).  Therefore, the Board does not presently have jurisdiction over this additional claim, and it resultantly is referred to the RO/AMC for all appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

There is one final preliminary point worth mentioning.  In an October 2011 letter, the Board informed the Veteran that the Acting Veterans Law Judge that had presided over a March 2008 hearing at the RO (Travel Board hearing) was no longer employed by the Board, since having retired.  The Veteran therefore was afforded an opportunity to have another hearing before a different Veterans Law Judge that would ultimately decide his appeal.  38 U.S.C.A. § 7107(c); 38 C.F.R. §§ 20.707, 20.717.  The letter also indicated that, if he did not respond within 30 days, the Board would assume he did not want another hearing and would proceed accordingly.  He has not responded to that letter, and it has been well more than 30 days since the Board sent him that letter, so, as was indicated, the Board is proceeding with the disposition of his claims.


FINDING OF FACT

The most probative (meaning competent and credible) evidence indicates the Veteran's glaucoma is not directly related or attributable to his military service, including to a corneal foreign body and secondary corneal opacification he had in service, and is not secondarily related, either, since it was not caused and is not being exacerbated by a service-connected disability, including especially his Type II Diabetes Mellitus.


CONCLUSION OF LAW

The Veteran's glaucoma is not a result of disease or injury incurred in or aggravated by his military service and is not proximately due to, the result of, or chronically aggravated by a service-connected disability - in particular, his Type II Diabetes Mellitus.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

Ideally, this VCAA notice should be provided prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U. S. Supreme Court has clarified that VCAA notice errors are not presumptively prejudicial and that, as the party attacking the agency's decision, the Veteran, not VA, has this burden of proof of establishing there is a VCAA notice error.  Moreover, to be considered unduly prejudicial, the error must be outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

As concerning this claim for service connection for glaucoma, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a July 2006 letter, sent prior to the initial unfavorable rating decision issued in July 2006, so in the preferred sequence, advised the Veteran of the evidence and information necessary to substantiate this claim as well as of his and VA's respective responsibilities in obtaining this supporting evidence and information.  Additionally, that letter advised him of the "downstream" disability rating and an effective date elements of this claim.  So he has been provided all required VCAA notice.


And as for the duty to assist him with this claim, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudicing him.  His service treatment records (STRs) and post-service VA treatment records have been obtained and considered.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  He has not identified any additional, outstanding, records that have not been requested or obtained and that are potentially relevant.  He also has been provided VA compensation examinations for medical nexus opinions concerning the etiology of his glaucoma and, specifically, regarding its purported relationship with his military service - either as directly incurred in service or alternatively as secondary to a service-connected disability, namely, his Type II Diabetes Mellitus.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  Indeed, one of the reasons for remanding this claim in March 2009 was to obtain additional medical comment concerning these determinative issues, as the doctors and examiners that had commented previously had not addressed all pertinent considerations.  The additional medical opinion obtained on remand is fully responsive to these concerns, however, so there was compliance with this remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998) (the Veteran is entitled, as a matter of law, to compliance with a remand directive, and the Board itself commits error in failing to ensure this compliance).  See also Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (discussing the notion of "substantial" compliance with a remand directive, even when there has not been "exact" compliance).

These necessary opinions, especially when considered in combination, provide the information required to decide this claim.  They were predicated on an interview of the Veteran, a review of the record, including his STRs, and a physical examination with diagnostic testing.  The opinions also contain discussion of the underlying medical rationale, relying on and citing to the records reviewed in explaining the bases of the conclusions reached.  Hence, no further notice or assistance with this claim is required.


II.  Service Connection

The Veteran may be awarded service connection for his glaucoma by showing that it resulted from a disease or an injury incurred in or aggravated by his active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303(a), 3.306.

To establish his entitlement to service connection for this condition on a 
direct-incurrence basis, there must be:  (1) competent and credible evidence confirming he has this claimed disability - or showing, at the very least, that he has at some point since the filing of this claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service disease or injury and this current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

For a showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or mention of the word "chronic."  If chronicity of disease or injury in service is not established or legitimately questionable, then evidence of continuity of symptomatology after discharge from service is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious and manifest) evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

This presumption of soundness when entering service attaches when there has been an induction examination during which the disability about which the Veteran later complains was not detected ("noted").  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id., at (b)(1).

If the condition in question was not noted during the enlistment examination, then VA must show by clear and unmistakable evidence both that the condition preexisted service and that it was not aggravated during or by the Veteran' service.  See VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

If, on the other hand, a pre-existing condition is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but he may bring a claim for service-connected aggravation of that disability.  In that case, however, the burden falls on him, not VA, to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

The government may show a lack of aggravation by establishing that there was no increase in disability during active service or that any increase in disability was due to the natural progression of the pre-existing condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Independent medical evidence usually is needed to support a finding that a pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  Mere temporary or intermittent flare-ups of a 
pre-existing injury or disease during service are insufficient to be considered "aggravation in service", unless the underlying condition, itself, as contrasted with mere symptoms, has worsened.  Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); and Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Moreover, in Verdon v. Brown, 8 Vet. App. 529 (1996), the Court held that the presumption of aggravation does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated disability so that it is no more disabling than it was at entry into service.  The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996); Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).

VA's General Counsel has explained that there is a distinction under the law, however, between a congenital or developmental "disease" and a congenital or developmental "defect" for service connection purposes.  Congenital and developmental "defects" are not "diseases or injuries" within the meaning of applicable legislation for VA disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  However, service connection may be granted for "diseases" (but not "defects") of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  See VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel opinion 01-85 (March 5, 1985)); 38 C.F.R. §§ 3.303(c), 3.306.  The General Counsel indicated that support for this position could be found in VA regulations, themselves, noting that sickle cell anemia, although a familial disease, was included for rating purposes in the Schedule for Rating Disabilities.

The mere fact that a condition is the result of a congenital cause does not necessarily mean that the condition, itself, manifested before service or that it was not aggravated by service.  In Quirin v. Shinseki, 22 Vet. App. 390, 394, 396 (2009), the Court held that the presumption of soundness applies if a Veteran's congenital condition is not noted at entry into service.  In reaching this conclusion, the Court cited to Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004), wherein the Federal Circuit Court had made clear that the only prerequisite for the application of the presumption of soundness is that the Veteran's entry examination have been free and clear of any noted disease or disabilities.  Quirin, 22 Vet. App. at 396.  It thus appears that service connection may be established for a congenital "disease" by finding that it was incurred or aggravated in service.

Also according to the VA General Counsel 's opinion, although service connection cannot be granted for a congenital or developmental "defect", such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.  But such disorders require more than an increase in severity during service in order to warrant a grant of service connection.  The evidence must show that the congenital or developmental defect was subject to a superimposed disease or injury during military service that resulted in increased disability.  Id.

Thus, in these situations to allow for proper legal analysis of a Veteran's claim as it pertains to an alleged disability, medical clarification may be necessary as to whether the Veteran's condition is a congenital or developmental "disease" or "defect."  See id; Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009).  If the claimed disorder is a "disease", an opinion may be required as to whether it was as likely as not aggravated by his period of active service beyond its natural progression.  If instead the claimed disorder is a "defect", an opinion may be required as to whether it was as likely as not subject to a superimposed disease or injury during military service that resulted in disability apart from the congenital or developmental defect.

Service connection is permissible, as well, on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected condition. See 38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  


To establish entitlement to service connection on this secondary basis, there must be:  (1) evidence confirming the Veteran has the claimed disability - or, at the very least, showing he has at some point since the filing of the claim; (2) evidence of the service-connected disability; and (3) evidence establishing a nexus or link between the service-connected disability and the claimed disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When, however, the particular type of condition at issue does not readily lend itself to probative lay comment regarding its diagnosis or etiology, then medical evidence is needed to support the claim.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).


In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he had in service or if applicable during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).

The determination as to whether these requirements for service connection are met is based on an analysis of all the evidence of record (medical and lay) and the evaluation of its competency and credibility to in turn determine its ultimate probative value in relation to the other relevant evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any issue material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

Here, VA clinical records, including medical examination reports dating from November 1993, first reveal suspicion and then confirm the diagnosis of glaucoma.  Therefore, there is no disputing the Veteran satisfies the first and indeed perhaps most fundamental requirement of any service-connection claim, which is that he first establish he has the claimed disability - namely, glaucoma.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In the absence of this proof of current disability, there could be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

The only remaining question, then, is whether the Veteran's glaucoma is related or attributable to his military service, either as directly incurred in service or dating back to his service or, alternatively, as secondary to a service-connected disability and, in particular, his Type II Diabetes Mellitus.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Unfortunately, though, it is in these equally critical other regards that the most probative evidence is against his claim, so it must be denied.

The Veteran's STRs show that, upon entry into service, his visual acuity was 20/25 in his right eye and 20/30 in his left; he did not wear glasses.  He began serving on active duty in August 1969.  In March 1970, his STRs show a corneal foreign body embedded in his left eye with secondary corneal opacification during a mortar attack.  The foreign body was removed under local anesthesia.  He received treatment for left eye discomfort in April 1970.  His visual acuity was 20/40 in his left eye and 20/25 plus in his right eye, so the same in his right eye as it was when he entered service and just marginally worse in his left eye.  There was left stromal corneal scarring, and the examiner made a drawing of the affected area.  In May 1970, it was observed that his vision was 20/20 and 20/25, and there was a small corneal opacity.  A February 1971 STR indicates he complained of right eye blurred vision.  The May 1971 service separation physical examination report does not reveal any abnormalities of his eyes.  His visual acuity was listed as 20/20 in his right eye and 20/20 also in his left eye.  His military service ended in August 1971.


During a November 1993 VA visual examination, it was reported that the Veteran had no eye-related complaints.  His vision in his right eye was 20/20, and with a 
-0.50 refraction his corrected left eye vision also was 20/20.  The corneae were described as clear.  The diagnosis was glaucoma suspect O.U. (i.e., bilaterally, meaning in both eyes).  The examiner noted the Veteran had marginally elevated intraocular pressure and some increased cupping of the optic nerves in both eyes, glaucoma suspect.  More recent VA clinical and examination records, as already conceded, confirm this diagnosis of glaucoma.

In an August 2005 rating decision, service connection was granted for Type II Diabetes Mellitus as presumptively associated with exposure to herbicides (especially the dioxin in Agent Orange) during the Veteran's military service, in particular while he was stationed in Vietnam.  His diabetes was rated as 
20-percent disabling retroactively effective from June 2004.

During a subsequent June 2006 VA medical examination, he gave an ocular history of glaucoma and leaking blood vessels in the back of his eyes due to diabetes.  The diagnosis was glaucoma.  The examiner commented that the glaucoma was not caused by the diabetes, however.

In a November 2006 statement, another VA physician disputed this notion and certified that the Veteran's glaucoma was likely secondary to his diabetes mellitus.

In a December 2006 addendum to the June 2006 medical report, a VA physician stated that he was a board-certified ophthalmologist, and he refuted the contrary VA physician's certification that the Veteran's glaucoma was related to his diabetes mellitus.  This examiner reviewed the claims folder for the pertinent medical and other history.  His diagnosis was chronic open angle glaucoma controlled by medication.  He indicated, however, there was no relationship between chronic open angle glaucoma and diabetes, meaning it is not likely that glaucoma is secondary to diabetes.  He explained that glaucoma related to diabetes is known as secondary glaucoma due to intraocular neovascularization in the angle which the Veteran did not have, or from injection of steroids to control diabetic retinopathy.  This physician substantiated his opinion with another 
Board-Certified ophthalmologist and fellow with glaucoma training who apparently agreed with this conclusion of no relationship in this instance between the Veteran's glaucoma and his Type II Diabetes Mellitus.

In May 2009, that same VA ophthalmologist provided another medical opinion.  He pointed out that the claims file was reviewed.  And while acknowledging that glaucoma is of unknown etiology, he added that it is known that glaucoma is not caused or aggravated by diabetes mellitus.  He made reference to the Veteran's STRs, including especially to a 1970 medical entry that included a drawing of an opacification in the inferior portion of the cornea out of the papillary zone, which he explained meant out of the visual axis zone, which he also said resultantly would indicate the opacification was not visually significant, as supported by noted vision of 20/25 plus.  He also stated that, based on seeing hundreds of injuries, superficial corneal foreign bodies over 45 years, including during Vietnam, they do not produce permanent visual deficits - especially if it is located out of the visual axis.  He therefore reiterated that glaucoma is of unknown etiology, but that the Veteran's current eye disorder, glaucoma, was not related to the symptoms in service.

The Veteran has not specifically asserted or claimed service connection for an eye disorder or glaucoma as directly related to his military service, including especially to that corneal foreign body he had in service.  But the Board's March 2009 remand, which resulted in that additional medical opinion in May 2009, was to consider this additional possibility since, when adjudicating claims for service connection, all potential theories of entitlement - direct, presumptive, and secondary, must be considered, either when expressly raised by the claimant or, here, when otherwise suggested by the record.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).

So prior to considering whether the Veteran's glaucoma is proximately due to, the result of, or aggravated by his service-connected Type II Diabetes Mellitus, i.e., secondary to it, which is the actual asserted basis of his claim, the Board must first address the decreased visual acuity and eye problems that were noted during his service since raised by the record.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 (1991).

The Veteran's STRs reveal that he had some slight decreased visual acuity in both eyes when examined in anticipation of entering the military, so slightly less than normal visual acuity was apparent even during his enlistment examination.  It therefore cannot be said that he had normal vision in either eye when entering service, so there was no presumption of soundness when entering service.  Moreover, as a consequence, he, not VA, has the burden of proof of showing a chronic (meaning permanent) worsening of his vision during or as a result of his service, including on account of his left eye injury in service.  It further deserves mentioning in this regard that refractive error of the eye is not a disease or an injury within the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  So, as already explained, there must be indication that any congenital or developmental defect or pre-existing refractive error was subject to a superimposed disease or injury during military service that resulted in increased disability, that is, apart from any congenital or developmental defect or pre-existing refractive error.  VAOPGCPREC 82-90.

During service the corneal foreign body became embedded in the Veteran's left eye with consequent opacification after a mortar attack.  He also subsequently complained of blurry vision.  But his visual acuity after that injury in service did not significantly decrease, rather, just marginally at worst, and perhaps only in his injured left eye, not also his right eye, and in any event even apparently had returned to pre-injury levels in both eyes by the time of his eventual discharge from service.  This is evident in that his vision at separation was 20/20 in both eyes, and there were no abnormalities of the eyes reported, including as a result or residual of that injury earlier in service.  Further, as recently as May 2009, a VA ophthalmologist has opined that based on his years of experience, superficial corneal body injuries, such as of the type shown in the Veteran's STRs, do not cause permanent visual deficits.  This commenting physician said this was all the more apparent in this particular instance when one considers the  medical entry and drawing from service showing the injury did not cause impairment of the Veteran's line of vision, instead, was outside this parameter.  This VA examiner also was unwavering in his view that the specific type of glaucoma the Veteran has could not have resulted from that injury in service, again, when one considers the specific details of the injury and the findings noted in the aftermath of it, including in the course of the Veteran's subsequent evaluation and treatment for that injury.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

The Veteran has not specifically claimed such, nor is there evidence, medical or otherwise, showing glaucoma during his military service.  His glaucoma was not even first suspected until many years later, in 1993, so some 22 years after service.  There also is no medical nexus opinion directly relating his glaucoma to his service, including to his left eye injury in service.  Instead, the only medical nexus opinion addressing this issue of whether his glaucoma was directly incurred in service clearly does not support this notion.

He also has not alleged, certainly not shown, continuous glaucoma since service to suggest continuity of symptomatology.  Evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

And as regards the alternative proposition, and the actual basis of his claim, that his glaucoma is secondary to his already service-connected Type II Diabetes Mellitus, the Board must determine the competency, credibility, and resultant probative value of the evidence for and against this notion, and in so doing the Board may favor certain pieces of evidence over other evidence, if the Board provides an adequate statement of its reasons and bases for rejecting evidence favorable to the claim.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).

In determining the weight assigned to the evidence, the Board also considers factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997). 

The medical evidence in favor of the Veteran's claim includes the November 2006 VA physician's statement "certifying" that the Veteran's glaucoma is most likely secondary to his diabetes mellitus.  This statement or opinion, though, is entirely conclusory and does not provide any discussion of the underlying medical rationale, which is where most of the probative value of an opinion is derived, not from mere review of the claims file unless said review would have revealed facts and evidence that may have changed the basis or outcome of the opinion.  
See Neives-Rodgriquez v. Peake, 22 Vet. App. 295, 304 (2008).  Therefore, absent sufficient articulation of the underlying rationale, the Board is not compelled to accept this physician's opinion, regardless that it is favorable to the claim.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  There also is no "treating physician rule" requiring the Board to give additional evidentiary weight to the opinion of a physician that has treated the Veteran.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); and Chisem v. Brown, 4 Vet. App. 169 (1993).

In sharp contrast, the VA certified ophthalmologist who reviewed the file for the pertinent medical and other history - including the particulars regarding the injury in service, has readily conceded that glaucoma is of unknown etiology.  One step further, he even conceded there are circumstances where glaucoma is secondary to diabetes mellitus, but he ultimately explained why this is not the case in this particular instance.  He provided medical rationale to support his opinion; he cited his past experience in this specific subject matter area; and in one opinion he even mentioned that he had consulted another board-certified ophthalmologist, who was in agreement that this particular Veteran's glaucoma was not caused or aggravated by his service-connected Type II Diabetes Mellitus.  This doctor's opinion therefore is the most probative of this determinative issue because it has reasoned analysis and cites to specific evidence and findings in the record.  

This doctor's opinion against the claim is far more detailed and comprehensive than the opinion to the contrary supporting the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion"); Miller v. West, 11 Vet. App. 345, 348 (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record."); see also Dennis v. Nicholson, 21 Vet. App. 18, 22 (2007) ("The Court has long held that merely listing evidence before stating a conclusion does not constitute an adequate statement of reasons and bases."  (citing Abernathy v. Principi, 3 Vet. App. 461, 465 (1992)).

The Board has considered the Veteran's lay statements and hearing testimony.  He is competent to report symptoms related to his eyes because this requires only personal knowledge as it comes to him through his eye sight as a sense.  Layno, 6 Vet. App. at 470.  However, he is not competent or qualified, as a layperson, to ascribe these symptoms to a specific diagnosis.  Certain disabilities are medically complex in nature and simply not readily amenable to lay diagnosis or probative opinion on etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (clarifying that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and service or a service-connected disability).  But see, too, Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (countering that certain disabilities are not conditions capable of lay diagnosis, such as rheumatic heart disease).  The Board does not find the Veteran's lay statements to be competent to establish the missing elements of his claim, especially to establish the required nexus or linkage between his glaucoma and his service-connected Type II Diabetes Mellitus.  See Velez v. West, 11 Vet. App. 148, 158 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both indicating that supporting medical evidence generally is needed to associate a claimed condition with a service-connected disability).


There resultantly is no need to also consider the credibility of his lay statements and testimony, even though this, too, affects their ultimate probative value.  See Buchanan, 451 F.3d at 1331.  See also Rucker v. Brown, 10 Vet. App. 67 (1997) and 6 Vet. App. at 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

For these reasons and bases, the Board finds that the preponderance of the evidence is against this claim for service connection for glaucoma, including as secondary to the service-connected Type II Diabetes Mellitus.  Although there is favorable evidence, the weight of the evidence as a whole does not show the Veteran's glaucoma is proximately due to, the result of, or in any way related to his 
service-connected diabetes, including by way of aggravation.  The Board therefore must deny this claim as there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for service connection for glaucoma, including as secondary to 
service-connected Type II Diabetes Mellitus, is denied.



REMAND

As already mentioned, in January, April, and July 2011 statements, the Veteran disagreed in a timely fashion with the denials of his claims for service connection for sleep apnea and hypogonadism, and in not assigning an initial rating higher than 10 percent for his PTSD that was determined service connected.  The RO has not however provided him an SOC concerning these claims, nor has he been given an opportunity, in response to this SOC, to file a timely substantive appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal to the Board concerning these claims.  See 38 C.F.R. § 20.200; Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  So the Board must remand, rather than merely refer, these claims.  Manlincon, 12 Vet. App. at 238; Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  

Accordingly, these claims are REMANDED for the following additional development and consideration:

Provide the Veteran an SOC addressing his claims for: (1) service connection for sleep apnea, (2) service connection hypogonadism, and (3) an initial rating higher than 10 percent rating for his PTSD.  Advise him and his representative they still need to file a timely substantive appeal (VA Form 9 or equivalent statement) in response to this SOC to complete the steps necessary to perfect the appeal of these additional claims to the Board.  Also advise them of the amount of time they have to do this.  If, and only if, there is perfection of an appeal of these additional claims should they be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


